DETAILED ACTION
	This is in response to the application filed on June 29th 2021, in which claims 2-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The 26 page information disclosure statement (IDS) submitted on 6/29/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The two page information disclosure statement filed 6/29/22 fails to comply with the provisions of 37 CFR 1.98 and MPEP § 609 because there is no space for examiner’s initial and there is no heading clearly indicating an IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,967,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the reference patent ‘224 anticipate the pending claims (see claim 2 regarding the API and “webhook” limitations).

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,838,707 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the reference patent ‘707 anticipate the pending claims (see claims 16-17 regarding the “webhook” limitation).

Claims 2-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 17/302124 and 17/302125 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application substantially teach the pending claims with exception of the “webhook” feature.  However, this is taught by the reference patents mentioned above, so the combination would read on the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4, 10-11 and 17-18 recite the limitation "the webhook location".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2- 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton US 2008/0307436 A1 in view of Tofighbakhsh et al. US 2011/0145842 A1 and Cohen US 2010/0281108 A1.

Regarding claim 2, Hamilton discloses:
one or more computer processors; one or more computer memories; a set of instructions configuring the processors to perform operations (computer system to perform the invention – Fig. 5, paragraph 41) comprising:
during processing of an event in real-time, forwarding an event message associated with the event to the application or script based on the … configuration attribute while asynchronously distributing the event message to one or more subscribers to the event message (route events/messages based on subscription configurations – see paragraphs 1, 8, 28, 31, 35, 40 and Figs. 1-2, 4).

Hamilton does not explicitly disclose receiving a call to an API, the call specifying a webhook configuration attribute of an application or script.  But Tofighbakhsh teaches receiving an call to an API having configuration information (API request message – see abstract, Figs. 1, 2 and paragraphs 18, 20).  API calls are extremely well-known in the art; thus it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hamilton with the API calls taught by Tofighbakhsh as is merely the combination of a well-known technique according to its established function in order to yield a predictable result.  Cohen discloses using Webhooks to implement real-time event processing (abstract, paragraphs 208, 220-221).  Cohen suggests this allows content (e.g. events) to be published to a client which can reduce server load and network traffic (paragraph 28).  Thus it also would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Hamilton and Tofighbakhsh with the Webhooks taught by Cohen for the purpose of event routing.

Regarding claim 3, Hamilton discloses during processing of the event in real-time, forwarding event metadata associated with the event (events have metadata such as unique identifier – see paragraph 27, this is forwarded with event when published/routed – Fig. 4).
Hamilton does not explicitly disclose the webhook location but this is taught by Cohen as discussed above.  The motivation to combine is the same.

Regarding claim 4, Hamilton does not explicitly disclose asynchronously receiving a confirmation that the event message was received.  However the use of confirmations or “ACKs” is well known in the art and part of the TCP protocol which Hamilton discloses (paragraph 26).  Thus this feature may be inherent to Hamilton when using TCP but if not, it would have been obvious to one of ordinary skill in the art at the time of the invention because it is a common and well-known technique that is capable of unquestionable demonstration.
Hamilton does not explicitly disclose the webhook location but this is taught by Cohen as discussed above.  The motivation to combine is the same.

Regarding claim 5, Hamilton discloses the configuration attribute specifies a URI, address, or alias of the application or script (publish/subscribe applications communicate via TCP/IP so they configuration attributes would have at least an address attribute – see paragraph 18).
Hamilton does not explicitly disclose the webhook attribute but this is taught by Cohen as discussed above.  The motivation to combine is the same.

Regarding claim 6, Hamilton discloses processing of the event message is not dependent on actions of the script or the application (event is processed based on routing table subscriptions – abstract, paragraphs 8-9 and 40, Fig. 4; so it is independent of “actions of the script or the application”).

Regarding claim 7, Hamilton discloses forwarding of the event message allows the application or script to create an external log of events, trigger an event, or perform an action (forwarding the event allows the subscribing application allows the event to be published locally – paragraphs 7-9, this corresponds to at least “an action” under the broadest reasonable interpretation).

Regarding claim 8, Hamilton discloses the application or script is configured to not reply to the forwarding of the event message (subscribing application receives events, it does not reply – Figs. 1, 4 and paragraphs 7-9).

Regarding claims 9-15, they are method claims that directly correspond to the system claims 2-8, so they are rejected for the same reasons.

Regarding claims 16-21, they are non-transitory computer readable medium claims that correspond to the system claims 2-7.  Therefore, they are also rejected for the same reasons.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reed et al. US 2005/0021836 A1 discloses a system for message processing and routing (abstract), that operates in real-time (paragraph 108) to forward events from publishers (Figs. 6-7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975